Citation Nr: 1416630	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to accrued benefits, to include a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's spouse (Appellant) and Appellant's friend


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 1944.  He died in June 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Regional Office (RO) in Newark, New Jersey, which denied the appellant's claim for service connection for the cause of the Veteran's death.

In March 2012, the appellant testified at a Central Office hearing in Washington, DC, before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  

The issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal (for accrued benefits purposes).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); VAOPGCPREC 12-2001 (further expanding on the concept of when an informal claim for TDIU has been submitted).

In March 2009, the appellant filed a timely VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), which encompasses a claim for any accrued benefits and for death pension benefits.  The RO has not adjudicated a claim for death benefits; however, the claim granted herein, service connection for the cause of the Veteran's death, is a greater benefit than that of death pension, thus rendering moot the claim for death pension.


FINDINGS OF FACT

1.  The Veteran died in June 2008.  The death certificate lists the immediate cause of death as myocardial infarction and underlying cause of death as coronary artery disease, with contributing factors of atrial fibrillation and sepsis.  No autopsy was performed.

2.  At the time of his death, the Veteran was service connected for degenerative disc disease of the lumbosacral spine, evaluated at 40 percent disabling; sciatica of the left lower extremity, evaluated at 40 percent disabling; sciatica of the right lower extremity, evaluated at 40 percent disabling; and left ankle limitation of motion, evaluated at zero percent (noncompensable) disabling.  

3.  The service-connected disabilities substantially or materially contributed to the cause of the Veteran's death.

4.  The Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities as of June 21, 2004.

5.  At the time of the Veteran's death, there were no other VA benefits, accrued and unpaid, under an existing rating or decision.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.310, 3.312 (2013).

2.  Resolving reasonable doubt in the appellant's favor, the criteria for a TDIU have been met from June 21, 2004, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

3.  The criteria for an award of additional accrued benefits have not been met.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issue of service connection for the cause of the Veteran's death has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As the Board is granting TDIU (for accrued benefits purposes), the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Moreover, accrued benefits claims are limited to the evidence is of record at the time of the Veteran's death.

Service Connection for Cause of Death

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (2013).  The Board has thoroughly reviewed all the evidence in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Dependency and indemnity compensation is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, generally, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to the veteran's death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant contends that the Veteran's service-connected lumbosacral strain and related sciatica of the lower extremities severely affected his health for over 40 years, leading to inability to exercise and, eventually, incapacitation.  She contends that such incapacitation in turn contributed substantially or materially to the heart disorder (coronary artery disease) that more immediately caused the Veteran's death.  

The death certificate of record shows that the Veteran died in June 2008.  The listed immediate cause of death is myocardial infarction, and underlying cause of death is listed as coronary artery disease, with contributing factors of atrial fibrillation and sepsis.  No autopsy was performed.

At the time of the death, the Veteran had a combined disability rating of 80 percent, to include the following service-connected disabilities: degenerative disc disease of the lumbosacral spine, evaluated at 40 percent disabling; sciatica of the left lower extremity, evaluated at 40 percent disabling; sciatica of the right lower extremity, evaluated at 40 percent disabling; and left ankle limitation of motion, evaluated at zero percent (noncompensable) disabling.

At the August 2012 Board hearing, the appellant testified that the Veteran was totally disabled, required the use of a wheelchair, and required assistance with basic activities of daily living due to service-connected disabilities.  She stated that the Veteran was unable to sit, stand, or dress himself.  She contended that the service-connected disabilities aggravated the Veteran's heart problem, which caused his death.  VA treatment records show that the Veteran was provided a transport wheelchair in May 2004 and, prior to that, he required hand-held assistance for ambulation.  A September 2008 private medical opinion indicates that the Veteran was totally incapacitated and wheelchair-bound due to his service-connected lumbar spine disability and associated neurological deficits at that time.  The appellant testified that when she met the Veteran he was "flat on his back," unable to work, and that she took care of him for approximately 40 years until his death.

In a June 2010 VA medical opinion report, the VA examiner opined that the Veteran's death and cardiac condition and its complications were not caused by or a result of service-connected medical conditions.  Because the June 2010 VA medical opinion did not address the subsequent August 2012 Board hearing testimony describing the 40-year duration of the Veteran's state of inactivity, the Board requested an advisory medical opinion to assist in determining whether inactivity due to service-connected disabilities either caused or aggravated the coronary artery disease, or otherwise contributed substantially and materially to the Veteran's cause of death.  

In a September 2013 Veteran's Health Administration (VHA) opinion, the VHA examiner opined that:  (1) it is not likely that the myocardial infarction, coronary artery disease, atrial fibrillation, or sepsis were aggravated by inactivity due to service-connected disabilities; and (2) it is not likely that inactivity due to service-connected disabilities contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  The Board finds the September 2013 VHA opinion to be of no probative value because the VHA examiner did not discuss the facts involved in this case or support its conclusion with an adequate rationale. 

In a December 2013 supplemental VHA opinion, the VHA examiner elaborated on the September 2013 VHA opinion by reasoning that the Veteran had numerous other risk factors as well as natural progress of disease process that led to many sequelae including myocardial infarction, coronary artery disease, atrial fibrillation, or sepsis.  The VHA examiner also reasoned that the Veteran's death was directly related to advanced underlying disease process including myocardial infarction, coronary artery disease, atrial fibrillation, or sepsis.

Seeking clarification of the September 2013 and December 2013 VHA opinions, the Board advised the VHA examiner that his opinions had appeared to address only the question of "direct" service connection and "primary" cause of death, while not addressing "secondary" service connection, which may be established by aggravation of the underlying heart disease, and "contributory cause of death" to be distinguished from the Veteran's primary cause of death.  In a January 2014 second addendum opinion, in response to the Board's request to specify the risk factors suggested in the December 2013 VHA opinion, the VHA examiner stated that he was unable to provide specific risk factors because he did not have access to the Veteran's electronic medical record.  The Board also requested the VHA examiner to clarify whether inactivity, a sedentary lifestyle, and lack of exercise as evidenced by the Veteran's prolonged state of incapacitation were among the risk factors for the Veteran's heart disease.  In response, the VHA examiner referred the Board to two medical articles submitted with the December 2013 VHA opinion.  The January 2014 VHA opinion is inadequate because the medical opinion was not responsive to the questions posed by the Board.  The VHA examiner did not discuss the facts of this case, the medical principles involved, the previously submitted medical articles, or the September 2008 VA medical opinion as the Board had requested.  

Based on the foregoing, the Board finds the June 2010, September 2013, December 2013, and January 2014 medical opinions to be of little probative value.  The Court has made it clear that such opinions are inadequate except in limited circumstances.  Jones v. Shinseki, 23 Vet. App. 382 (2009) (an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record).  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  

The medical articles submitted to the Board with the December 2013 VHA opinion identify inactivity, a sedentary lifestyle, and lack of exercise as major risk factors for heart disease; the Board finds that both articles are of some probative value.  A June 2, 1994 New England Journal of Medicine article reports that lower levels of physical activity and cardiorespiratory fitness are independent risk factors for coronary heart disease in men.  A January 11, 2012 European Heart Journal article states that physical inactivity is associated with cardiovascular disease.  The VHA opinions do not refute the findings reached in the medical articles.  Indeed, in the January 2014 VHA opinion, the VHA examiner referred the Board to the medical articles in addressing whether the Veteran's incapacitation constituted a risk factor for heart disease.

The Board concludes that the evidence of record is at least in equipoise that the service-connected disabilities contributed substantially or materially to cause the Veteran's death (i.e., myocardial infarction, with an underlying cause of death as coronary artery disease).  The Board finds that the Veteran's service-connected disabilities affected his health for over 40 years, leading to inability to exercise, weight gain, only sedentary activity, and eventual incapacitation, and that such limitations due to incapacitation contributed substantially or materially to cause coronary artery disease, which more immediately caused the Veteran's death.  There is no probative evidence to rebut the assertion that the Veteran was unable to exercise or effectively move so as to preclude a sedentary lifestyle that amounted to incapacitation.  There is also no probative medical evidence of record to rebut the medical findings reported in the New England Journal of Medicine and European Heart Journal articles showing an association between physical inactivity and cardiovascular disease.  In the absence of probative medical evidence to the contrary, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the Veteran's service-connected disabilities contributed substantially or materially in bringing about his death.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Entitlement to Accrued Benefits

For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

TDIU 

A TDIU may be awarded upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities on one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  38 C.F.R. § 4.16(a).

The Board finds that the evidence is in equipoise with regard to whether the Veteran was unemployable due to service-connected disabilities.  At the time of his death, the Veteran had a combined disability rating of 80 percent, to include the following service-connected disabilities: degenerative disc disease of the lumbosacral spine, evaluated at 40 percent disabling; sciatica of the left lower extremity, evaluated at 40 percent disabling; sciatica of the right lower extremity, evaluated at 40 percent disabling; and left ankle limitation of motion, evaluated at zero percent (noncompensable) disabling.  The service-connected disabilities meet the schedular criteria for a TDIU by having two or more disabilities, with at least one rated at 40 percent and a combined disability rating of 80 percent.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 4.16, 4.19 (2013).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a).

As discussed above, the record includes multiple treatment record entries describing the Veteran's condition as totally incapacitated and wheelchair bound due to his service-connected lumbar spine disability and associated neurological deficits.  The appellant testified that when she met the Veteran he was "flat on his back," unable to work, and that she took care of him for approximately 40 years until his death.  Especially probative is a September 2006 letter from the Veteran's treating physician, who stated that the Veteran was wheelchair bound, had significant neurological deficits in lower extremities, and depressed circulation in the lower extremities.  The private physician opined that the Veteran was totally incapacitated and unemployable due to incapacitation.

At a June 2004 VA spine examination, it was established that the Veteran last worked as an accountant, though the date of last employment was not reported.  The June 2004 VA examiner noted the Veteran's pain symptomatology and severe limitation of motion.  The June 2004 VA examiner further noted the Veteran's "decreased cognition."  The VA examiner explained that the Veteran was unable to identify the month, year, his birth date, or his phone number.  The Veteran's decreased cognition and related symptomatology is a non-service connected disability.  The Board finds that the evidence is in equipoise as to whether the Veteran's unemployability was due to service-connected or non-service connected disabilities.  

While the record is unclear regarding when the Veteran became unable to secure and follow substantially gainful employment, resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of evidence shows that the Veteran was unemployable due to his service-connected disabilities for the period after June 21, 2004, the date of the June 2004 VA examination.  Resolving all reasonable doubt in the Veteran's favor, a TDIU is warranted for the period after June 21, 2004.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Other Accrued Benefits

For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  Prior to the Veteran's death, in a May 2008 rating decision, the RO granted service connection for degenerative disc disease of the lumbosacral spine, sciatica of the left and right lower extremities, and left ankle limitation of motion.  In a May 2008 letter accompanied by the May 2008 rating decision, the RO informed the Veteran of the payment start date for the increased monthly VA benefit payment.  The Veteran died in June 2008.  

In March 2009, the appellant filed a timely VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), which encompasses a claim for any accrued benefits.  The Board finds that the criteria for accrued benefits, other than TDIU, have not been met because in this case there are no other benefits that were accrued and unpaid at the time of the Veteran's death.  The appellant does not contend, and the evidence does not show, that the Veteran was entitled to any other benefits due and yet unpaid.  The appellant has not identified any other accrued and unpaid benefits that were owed the Veteran.  It appears the issue of accrued benefits was adjudicated based solely on the fact that the appellant's application for DIC also included accrued benefits, as well as burial benefits (which were paid).  The record also does not reflect that the appellant has asserted at any time that the Veteran was entitled to a higher initial disability rating or an earlier effective date, which are the only downstream questions remaining following the favorable May 2008 rating decision grants of service connection for degenerative disc disease of the lumbosacral spine, 

sciatica of the left and right lower extremities, and left ankle limitation of motion, and assignment of initial ratings and effective dates for these issues; therefore, the criteria for other accrued benefits are not met, and the claim must be denied.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to a TDIU, for the period after June 21, 2004, for accrued benefits purposes, is granted.

Entitlement to other accrued benefits is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


